                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                        No. 5:18-CV-488-D

TRACY SEMPOWICH,                               )
                                               )
                Plaintiff,                     )
                                               )
        v.                                     )                   ORDER
                                               )
TACTILE SYSTEMS TECHNOLOGY,                    )
INC., d/b/a Tactile Medical,                   )
                                               )
             , Defendant.                      )




        This matter is before the court on Defendant Tactile Systems Technology Inc.'s motion to

. seal. [DE-177]. Plaintiff Tracy Sempowich opposes the motion in part. [DE-183]. For the reasons

 stated below, Tactile's motion to seal is allowed.

        The court incorporates its prior May 29, 2020 and June 22, 2020 orders, including

 background, relevant standards, and conclusions, allowing Tactile's motions to seal. [DE-182, -

 185]. Here, Tactile moves to seal eleven documents denoted as Documents a.-k.: Exhibit 38 to

 Deposition of Bryan Rishe; Exhibit 19 to Deposition of Gerald Mattys; Tactile's Confidential

 Supplemental Response to Plaintiff's First Set oflnterrogatories, No. 18; E~ibit 35 to Deposition

 of Bryan Rishe; Affidavit of Kathryn Abernethy and Confidential Exhibits (Exhibit B and C

 thereto); Excerpts from Deposition of Julie Carter; Letter Offer of Employment to Plaintiff Tracy

 Sempowich; Memorandum in Opposition to Plaintiff's Motion for Partial Summary Judgment;

 Counterstatement of Fact; Ostrofe Report; and Ostrofe Rebuttal Report. [DE-26-1, -26-2, -38-4, -

 38-5, 38-11, -38-13, -92, -94, -96, -101, -133].     These documents were filed in support of




             Case 5:18-cv-00488-D Document 187 Filed 07/16/20 Page 1 of 4
Sempowich's motion for summary judgment, Sempowich's motion to strike, Tactile's opposition

to Sempowich's motion for summary judgment, Tactile's counterstatement, Tactile's opposition

to Sempowich's motion to exclude opinion testimony, and Sempowich's reply in support of

summary judgment. For the reasons stated in the court's May 29, 2020 order, [DE-182] at 3--4,

the court finds the First Amendment right to access applies to each of the documents.

       Tactile contends the documents contain sensitive personal information about non-parties,

confidential third-party information; and Tactile's confidential and trad~'-secret information.

Def.'s Mem. [DE-178] at 3-7. In support of the motion, Tactile relies on the previously-submitted

declarations of its CFO, Brent Moen, [DE-60-1, -78-1, -81-4], asserting that the information it

seeks to seal in this motion is the same type of information described by Moen in relation to prior

motions to seal. Def's Mot. [DE-177] at 3-5. Tactile provided redacted versions of D·ocuments

a.-f. and indicates it is willing to cooperate with Sempowich to submit redacted exhibits for

Documents g.-k. Id. at 4. Sempowich has no objections to the sealing and proposed redaction of

Documents a.-c., e:, and f. and agrees with Tactile that Documents g.-i. and k. should remain

sealed. Pl.'s Resp. [DE-183] at 3. Sempowich opposes the proffered redaction of Document d.

and objects to sealing Documentj. in its entirety. Id. at 3-9.

       Documents c., e., and f., [-38-4, -38-11, -92], contain sensitive and confidential personal

information about Tactile's current and former employees, Def.'s Mem. [DE-178] at 3, and the

court finds that the employee's and Tactile's interests in maintaining the confidentiality of this

information outweigh the First Am~ndment right to access. Tactile has provided publicly available

versions ofthese documents with only the confidential information redacted, [DE-178-1, -178-3,

-178-4]. Accordingly, Docket Entries 38-4, 38-11, and 92 shall remain sealed.




                                                 2
           Case 5:18-cv-00488-D Document 187 Filed 07/16/20 Page 2 of 4
       Documents g.-k., [DE-38-13, -94, -96, -101, -133], contain information of a third-party

that it believes to be commercially sensitive and confidential. Def. 's Mot. [DE-177] at 2].

Documentj., [DE-101], was previously sealed by the court's May 13, 2020 order, [DE-180], and

a publicly available redacted version is available on the court's docket, [DE-181-5]. The court has

reviewed the remainder of the documents and agrees with the parties that they contain

commercially sensitive and confidential information, and the court finds that the      third-p~rty's


interest in protecting that information outweighs the public's right to access. However, not all

information within the documents is commercially sensitive or otherwise confidential.

Accordingly, Docket Entries 38-13, 94, 96, 101, and 133 shall remain sealed, and the parties are

directed to confer with the third-party and file publicly available versions of Documents g.-i. and

k. with only the commercially sensitive and confidential information redacted by no later than

twenty-one (21) days from the date of this order.

       Document d., Exhibit 35 to the Deposition of Bryan Rishe, is a 2018 National Sales

Meeting power point presentation by Bryan Rishe. [DE-38-5]. The entire document, with the

exception of the cover page, is redacted.        [DE-178-2].    The document contains detailed

performance data, sales volumes for individual employees, and growth opportunities, and as the

court has previously determined, the disclosure of such information could result in competitive

harm to Tactile. See Mar. 29, 2020 Order [DE-182] at 7-8; Moen Deel. [DE-81-4] if 2. The court

finds there is no alternative to sealing the document in its entirety. Furthermore, the document is

cited in Sempowich's Statement of Undisputed Facts to support the fact that "[i]n January 2018,

Tactile announced its intention to hire Head & Neck Specialists at its annual National Sales

Meeting," [DE-36] if 21, the bulk of the document is unrelated to that proposition, and the relevant




                                                 3
           Case 5:18-cv-00488-D Document 187 Filed 07/16/20 Page 3 of 4
content is not key to the public's understanding of that simple statement. Accordingly, Docket

Entry 38-5 shall remain sealed.

       So ordered, the / ' day of July, 2020.




                                                4
           Case 5:18-cv-00488-D Document 187 Filed 07/16/20 Page 4 of 4
